Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 1 of 7




          EXHIBIT FF
   Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 2 of 7



SUPPLEMENT TO ATLAS INCIDENT DESCRIPTION & FACTUAL SUMMARY

Supplemental Background Information:

On June 8, 2018, CAL FIRE issued a press release stating that its investigators
determined that the Atlas Fire started in two different locations, both of which, according
to CAL FIRE, involved contact between vegetation and PG&E’s powerlines.

PG&E submits the following additional background:

Atlas 1. With respect to the Atlas 1 incident location, when the California White
Oak/Valley Oak tree limb fell, it came to rest on a communications cable.

Atlas 2. With respect to the Atlas 2 incident location, PG&E has become aware that
individuals performing fire restoration work on or around October 14, approximately six
days after the Atlas fire ignited, marked the subject tree at Atlas 2 with blue/teal paint to
indicate that the tree was fire-damaged and needed to be removed. The individuals then
painted over the removal marking with the sign for trimming, indicating that the tree
should be trimmed off the wire. Blue/teal paint is typically used for marking trees for
removal before fires during one of PG&E’s vegetation management patrols, whereas
fluorescent green paint is typically used for marking trees for removal after fires. The
individuals who marked the tree for removal and trimming following the fire informed
PG&E that they had used the blue/teal paint to mark trees because they had run out of the
fluorescent green paint, which was in limited supply in the immediate aftermath of the
October 2017 wildfires.

Supplemental Evidence Collection Information:

PG&E indicated in the Atlas Factual Summary that CAL FIRE collected from the Atlas 1
incident location a primary conductor, a primary insulator and a California White
Oak/Valley Oak tree branch. PG&E has learned that, in addition to those items, CAL
FIRE also collected communications cable.

Supplemental Timeline Information:

The Atlas Factual Summary contained a timeline of PG&E’s actions at or impacting the
incident locations in the period immediately preceding CAL FIRE’s designated start time
until service to the incident locations was restored. The following additional information
is relevant to the Atlas Fire timeline.

   ·   October 8, 2017, 9:47 PM: Napa Dispatch received its first 911 call regarding the
       Atlas fire from an individual located at 3183 Atlas Peak Road.
   ·   October 8, 2017, 10:00 PM: Several smart meters downstream of both incident
       locations powered down. These electrical events show that the line was still
       energized after the fire commenced. No smart meters downstream of the incident
       locations recorded data after 10:00 PM until service was restored on October 22,
       2017.
     Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 3 of 7



     ·      October 8, 2017, 10:10 PM: Napa City Fire Department sounded its alarm.
     ·      October 14, 2017: Two contractors performing fire restoration work marked for
            removal the subject tree at the Atlas 2 incident location, then modified the
            marking to indicate that the tree should be trimmed off the wire. The contractors
            used blue/teal paint because they had run out of the fluorescent green paint
            typically used after fires.

  Supplemental Information Regarding Prior Inspections:

  Between 2012 and October 2017, there were eleven inspections of the vegetation at each
  incident location. PG&E’s understanding based upon its records is that trees other than
  the subject trees were identified for work. The records do not indicate that work was
  prescribed for the subject trees. All incident poles passed their most recent inspections,
  in 2003 and 2012. Although damage was identified on three incident poles, the damage
  did not compromise any pole’s strength and integrity. Between 2011 and October 2017,
  there were four overhead patrols and inspections. PG&E’s understanding based upon its
  records is that no issues were found at either incident location identified by CAL FIRE.

  Below are summaries of vegetation management patrols and inspections, pole inspections
  and electrical equipment patrols and inspections.

Date                   Event                                     Findings
6/2003                 PG&E performed intrusive pole             PG&E’s understanding based upon
                       inspections.                              its records is that all poles passed
                                                                 inspections. At the Atlas 1 incident
                                                                 location, one pole showed cracking,
                                                                 and one pole showed insect or
                                                                 animal damage. Neither pole’s
                                                                 damage was substantial enough to
                                                                 require the pole’s replacement or
                                                                 reinforcement. At the Atlas 2
                                                                 incident location, one pole showed
                                                                 cracking. The pole’s damage was
                                                                 not substantial enough to require the
                                                                 pole’s replacement or
                                                                 reinforcement.

10/4/2011              PG&E performed an overhead                PG&E’s understanding based upon
                       inspection.                               its records is that no issues were
                                                                 identified at either incident location
                                                                 identified by CAL FIRE.
4/2012 – 5/2012        PG&E performed a vegetation               PG&E’s understanding based upon
                       management Public Safety &                its records is that the subject trees
                       Reliability (“PS&R”) patrol.              were not identified for work.



                                                2
     Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 4 of 7



Date              Event                                 Findings
4/26/2012         PG&E performed an overhead patrol.    PG&E’s understanding based upon
                                                        its records is that no issues were
                                                        identified at either incident location
                                                        identified by CAL FIRE.
10/2012           PG&E performed intrusive and visual   PG&E’s understanding based upon
                  pole inspections.                     its records is that all poles passed
                                                        inspections. One pole at Atlas 1
                                                        showed rotting, insect or animal
                                                        damage and termites. However, the
                                                        damage was not substantial enough
                                                        to require the pole’s replacement or
                                                        reinforcement.
10/3/2012         Davey Resource Group (“DRG”)          PG&E’s understanding based upon
                  performed a vegetation management     its records is that the subject trees
                  routine patrol.                       were not identified for work.
8/1/2013          DRG performed a vegetation            PG&E’s understanding based upon
                  management routine patrol.            its records is that the subject trees
                                                        were not identified for work.
2/20/2014         DRG performed a vegetation            PG&E’s understanding based upon
                  management routine patrol.            its records is that the subject trees
                                                        were not identified for work.
7/2014 – 9/2014   PG&E performed a vegetation           PG&E’s understanding based upon
                  management Catastrophic Event         its records is that the subject trees
                  Memorandum Account (“CEMA”)           were not identified for work.
                  patrol.
9/8/2014          PG&E performed an overhead patrol.    PG&E’s understanding based upon
                                                        its records is that no issues were
                                                        identified at either incident location
                                                        identified by CAL FIRE.
2/5/2015          DRG performed a vegetation            PG&E’s understanding based upon
                  management routine patrol.            its records is that the subject trees
                                                        were not identified for work.
6/2015 – 7/2015   DRG performed a vegetation            PG&E’s understanding based upon
                  management CEMA patrol.               its records is that the subject trees
                                                        were not identified for work.
2/23/2016         DRG performed a vegetation            PG&E’s understanding based upon
                  management routine patrol.            its records is that the subject trees
                                                        were not identified for work.
4/2016 – 5/2016   DRG performed a vegetation            PG&E’s understanding based upon
                  management CEMA patrol.               its records is that the subject trees
                                                        were not identified for work.
8/2016            DRG performed a vegetation            PG&E’s understanding based upon
                  management CEMA patrol.               its records is that the subject trees
                                                        were not identified for work.


                                         3
     Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 5 of 7



Date                Event                         Findings
10/2016 – 11/2016   DRG performed a vegetation    PG&E’s understanding based upon
                    management CEMA patrol.       its records is that the subject trees
                                                  were not identified for work.
9/13/2016           PG&E performed an overhead    PG&E’s understanding based upon
                    inspection.                   its records is that one pole near the
                                                  Atlas 2 incident location was found
                                                  to have a rotten crossarm, but that
                                                  no issues were identified at either
                                                  incident location identified by CAL
                                                  FIRE.
1/13/2017           DRG performed a vegetation    PG&E’s understanding based upon
                    management routine patrol.    its records is that the subject trees
                                                  were not identified for work.
5/2017              DRG performed a vegetation    PG&E’s understanding based upon
                    management CEMA patrol.       its records is that the subject trees
                                                  were not identified for work.
8/4/2017            DRG performed a vegetation    PG&E’s understanding based upon
                    management CEMA patrol.       its records is that the subject trees
                                                  were not identified for work.
10/2017             DRG performed a vegetation    PG&E’s understanding based upon
                    management CEMA patrol.       its records is that the subject trees
                                                  were not identified for work.




                                          4
     Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 6 of 7



Source List:

Source                   Brief Description
AMI Smart Meter Data     Data collected from smart meters on Atlas Peak Road
Atlas 20-Day Electric    Incident No. 171020-8589, 20-Day Electric Incident Report to the CPUC
Incident Report          (Nov. 17, 2017)
CAL FIRE Press Release   CAL FIRE Press Release, “CAL FIRE Investigators Determine Cause of
                         12 Wildfires in Mendocino, Humboldt, Butte, Sonoma, Lake and Napa
                         Counties”, June 8, 2018,
                         https://calfire.ca.gov/communications/downloads/newsreleases/2018/2017
                         _WildfireSiege_Cause.pdf
Napa 911 Dispatch        Audio files of 911 calls made to Napa Dispatch on October 8, 2017 and
Records                  October 9, 2017
Napa Fire Department     Napa Fire Department Incident Report #2017-0007498
Incident Reports
PGE-CPUC_00011375        2012 Public Safety & Reliability Projects
PGE-CPUC_00014471        2014 All CEMA Projects
PGE-CPUC_00008042;       Electric Maintenance Inspection Daily Logs
PGE-CPUC_00008068
PGE-CPUC_00008004;       Electric Maintenance Overhead Inspection Records
PGE-CPUC_00008030;
PGE-CPUC_00008067
PGE-CPUC_00008003        Electric Maintenance Patrol Daily Log
PGE-CF_00002866 –        Electric Maintenance Patrol Daily Logs and Maps
PGE-CF_00002876;
PGE-CF_00002926 –
PGE-CF_00002929
PGE-CPUC_00008041        Electric Overhead Tag No. 112044188
PGE-CPUC_00008060        Electric Staged Tag No. 112044255
PGE-CPUC_00008032        Idle Facility Investigation Work Form No. 112044184
PGE-CPUC_00017162        Log of evidence collected by CAL FIRE
PGE-CPUC_00006183;       Pole Inspection Records
PGE-CPUC_00006187;
PGE-CPUC_00006197;
PGE-CPUC_00006203;
PGE-CPUC_00006205;
PGE-CPUC_00012593;       Vegetation Management CEMA Patrol Records
PGE-CPUC_00012595;
PGE-CPUC_00012597;
PGE-CPUC_00012598
VM Work Request          Vegetation Management Work Requests and Records
NPNB1014534; PGE-
CPUC_00009913; PGE-
CPUC_00009933; PGE-
CPUC_00010230; PGE-


                                           5
    Case 3:14-cr-00175-WHA Document 956-32 Filed 12/31/18 Page 7 of 7



Source                Brief Description
CPUC_00010232; PGE-
CPUC_00010233
PGE-CPUC_00011183;    Yearly CEMA Projects
PGE-CPUC_00011388;
PGE-CPUC_00011986




                                          6
